 


110 HR 2275 IH: To restore the Free Speech and First Amendment rights of churches and exempt organizations by repealing the 1954 Johnson Amendment.
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2275 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To restore the Free Speech and First Amendment rights of churches and exempt organizations by repealing the 1954 Johnson Amendment. 
 
 
1.Repeal of the 1954 Johnson Amendment banning the Free Speech and First Amendment rights of churches and exempt organizations 
(a)In generalParagraph (3) of section 501(c) of the Internal Revenue Code of 1986 (relating to list of exempt organizations) is amended by striking , and which does not participate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of (or in opposition to) any candidate for public office. 
(b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
(c)Campaign finance laws unaffectedThe amendments made by this section shall not invalidate or limit any provision of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.).   
 
